Citation Nr: 1127876	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  07-08 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, M.M. and H.M. 


ATTORNEY FOR THE BOARD

M. Donohue, Counsel
INTRODUCTION

The Veteran served on active duty from August 1971 to May 1974 with additional unverified service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In July 2009, the Veteran and two witnesses testified before the undersigned Veterans Law Judge sitting at the RO in Atlanta.  A copy of the hearing transcript is of record and has been reviewed. 

In December 2009, the Board remanded the Veteran's case for additional development.  A supplemental statement of the case was issued in November 2010 by the VA Appeals Management Center (AMC), which continued the denial of the claims.  The case is once again before the Board. 


FINDINGS OF FACT

1.  Competent and credible evidence of record indicates that the degenerative changes of the Veteran's cervical, thoracic and lumbar spine are related to his military service.  

2.  Competent and credible evidence of record indicates that the Veteran's hypertension is related to his military service.


CONCLUSIONS OF LAW

1.  The degenerative changes of the Veteran's cervical, thoracic and lumbar spine were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  
2.  The Veteran's hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

In this case, VCAA notice letters were sent to the Veteran in May 2004, October 2005, and March 2006.  The Board need not, however, discuss the sufficiency of these letters or VA's development of the claim in light of the fact that the Board is granting the Veteran's claims in full.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's complete grant of the benefits sought on appeal.

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In the present appeal, during the July 2009 hearing, the Veteran testified that he was diagnosed with hypertension while on active duty with the Army National Guard in 1985.  See the hearing transcript, pages 3-4.  The Veteran further indicated that he injured his lower back while training at Fort Jackson, South Carolina in 1971.  Id. at 9.  Significantly, both M.M. and H.M. provided testimony which corroborated the Veteran's account of an in-service diagnosis of hypertension and an in-service back injury. 

The record indicates that the Veteran's service treatment records are missing through no fault of his own. In a January 16, 2007 letter, the RO notified the Veteran that attempts to obtain his records from the Records Management Center in St. Louis and the Georgia National Guard were unsuccessful and that he should provide any in-service treatment records he may have.  No such records were submitted.  The Board observes that there is no presumption, either in favor of the claimant or against VA, arising from missing records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

In this case, as discussed above, the Veteran provided credible testimony of an in-service diagnosis of hypertension and a back injury during the July 2009 hearing which was corroborated by M.M. and H.M.  Furthermore, the Board notes that, while receiving private medical treatment in March 1991 - twelve years before filing his claim for service connection, the Veteran reported that he initially injured his spine while on active duty.  As a result, the Board finds that the second Shedden element has been met for both issues on appeal.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Pursuant to the Board's December 2009 remand, the Veteran was provided with a VA examination in October 2010.  After reviewing the claims folder and conducting a physical examination, the VA examiner diagnosed the Veteran with hypertension and multilevel degenerative changes within the cervical, thoracic and lumbar spine.  The examiner concluded that these disabilities were at least as likely as not caused by or a result of the Veteran's active military service because the Veteran "did receive treatment for hypertension and back [problems] during [his] military service and is continuing to receive medical treatment at [the] present." 

The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2010).

In this case, a September 1989 private treatment record is the first medical evidence to document that the Veteran had elevated blood pressure.  (The Board observes that this is also the earliest post-service treatment record contained in the Veteran's claims folder.)  The first medical evidence to document a back disability comes from an August 1990 private treatment record which diagnosed him with degenerative disc disease.  In an April 1991 private treatment record, the Veteran was noted to have "a long history of low back pain" and hypertension was listed in the Veteran's Past Medical History section.  In short, while the record is devoid of treatment or complaints of hypertension or a back disability from the Veteran's alleged date of onset until 1989 or 1990, these initial post-service treatment records indicate that the Veteran's disabilities had been longstanding problems.  Furthermore, the October 2010 VA examiner's positive etiological opinion is the only competent nexus medical conclusion contained in the claims folder.  As a result, the first and third Shedden elements have been met for both issues. 

In summary, for the reasons and bases expressed above, the Board finds that the evidence supports the Veteran's claims of entitlement to service connection for hypertension and degenerative changes of the cervical, thoracic and lumbar spine.  The benefits sought on appeal are accordingly granted.


ORDER

Entitlement to service connection for degenerative changes of the cervical, thoracic and lumbar spine is granted. 

Entitlement to service connection for hypertension is granted. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


